Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130706                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  _________________________________________                                                           Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE TERRENCE WEST, JR., and STEPHEN                                                                              Justices

  WOODS, JR., Minors
  _________________________________________

  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                       SC: 130706
                                                          COA: 264194
                                                          Berrien CC
                                                          Family Division: 03-000066-NA
  LAREE J. PATTON,
             Respondent-Appellant,
  and
  TERRENCE WEST, SR., and STEPHEN
  WOODS, SR.,
             Respondents.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2006                      _________________________________________
           s0328                                                              Clerk